 

 

 

 

FILED
Apri| 9, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlcT couRT
EAsTERN DlsTRlcT
cALlFoRN
EASTERN DISTRICT OF CALIFORNIA _____D_EPTT_¥?LE;Q
UNITED STATES OF AMERICA, ) ,
) Case No. 2:l9MJ00049-EFB-l
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON lN CUSTODY
BRANDON J. LOCKHART, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release BRANDON J. LOCKHART , Case No. _
2:19MJ00049-EFB-l , Charge ZIUSC § 84lga)g l) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
, 0, 09&. 0 O
`_l/ Bail Posted in the Sum of $

&’,,az;w 93 ,
_l/ Unsecured Appearance Bond M 7¢¢)$&’ `b&'A@/O/ L/‘W/ /
Wl? f//J /Ala,/;OOA/a' /)a,S 755/enf 135de
Appearance Bond with 10% Deposit

Appearance Bond with Surety

_ Corporate Surety Bail Bond
_\/_ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacrarnento.CA on Ar)ril 9` 2019 at 2200 pm .

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

